Citation Nr: 1209675	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  04-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for the mitral regurgitation with murmur.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to October 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for residuals of rheumatic fever.  This issue was eventually expanded to include a heart disorder as one of the "residuals."  The RO in Portland, Oregon, then assumed jurisdiction over this claim.

In a February 2006 rating decision, the RO in Portland, Oregon, granted service connection for a mitral regurgitation with murmur.  The RO granted an initial disability rating of 0 percent (non-compensable), effective September 16, 2002, the date of the Veteran's original service connection claim.  The Veteran continued to appeal for a higher disability rating.

The Veteran attended a hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon, in March 2009.  A transcript of the hearing has been associated with the claims file.

The appeal was remanded by the Board for additional development in October 2009.

In March 2010, the Appeals Management Center (AMC) in Washington, DC, granted the Veteran an earlier effective date of August 28, 2002, for his service-connected mitral regurgitation with murmur.

This appeal was then remanded by the Board again in December 2010.  The development has been completed, and the case has been returned to the Board for appellate disposition. 

The issue of entitlement to service connection for depression, to include as secondary to his service-connected disabilities, has been raised by the record in a February 2010 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's mitral regurgitation with murmur is manifested by a workload ranging from 6 to 10.5 METs, which results in dyspnea, fatigue and dizziness.  

2.  The Veteran's mitral regurgitation with murmur is not manifested by more than one episode of acute congestive heart failure in the past year, left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or an active infection with valvular heart damage and for three months following cessation of therapy for active infection.


CONCLUSION OF LAW

The criteria for a 30 percent initial disability rating, but no higher, for the Veteran's mitral regurgitation with murmur has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which Diagnostic Code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the February 2006 rating decision that granted him service connection for his mitral regurgitation with murmur.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran was granted a non-compensable disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7000.  

Under Diagnostic Code 7000, a higher 10 percent disability rating is warranted if the disability presents a workload of greater than 7 METs, but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  Id.

A 30 percent disability rating is warranted if the disability presents a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  Id.

A 60 percent disability rating is warranted if the disability presents more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent disability rating is warranted during active infection with valvular heart damage and for three months following cessation of therapy for active infection; thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or; cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Note (2) states that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

Here, the Board finds that the evidence of record warrants a higher disability rating of 30 percent for the Veteran's heart disability for the entire appeal period.  The claims file demonstrates that the Veteran's heart disability has been manifested by a workload ranging from 6 to 10.5 METs, which results in dyspnea, fatigue and dizziness.  Id.

Specifically, in January 2011, the Veteran was afforded a VA examination.  At this examination, the VA examiner was unable to perform treadmill stress testing on the Veteran due to his physical condition.  The VA examiner estimated the Veteran's METs to be between 6 and 7 based on the following facts: (1) the Veteran has never required treatment for his valvular heart disease either as an outpatient or in the hospital; (2) the Veteran has never had congestive heart failure, and he has no orthopnea/paroxysmal nocturnal dyspnea; and, (3) the Veteran has a normal systolic left ventricular function.  The examiner stated that this approximation takes into account the fact that the Veteran was able to accomplish over 10 METs in 2003.  The approximation also considered that the Veteran's more recent echocardiograms (Echos) from 2009 and 2010 show only mild change (i.e., new development of mild aortic stenosis and no change in mitral regurgitation again in the setting of normal ejection fraction).  METs were not obtained at the Veteran's previous VA examination in May 2010.  The treatment records do not provide contrary results.

Additionally, fatigue, dizziness, and dyspnea were documented at the May 2010 and January 2011 VA examinations.  The Board notes that the January 2011 examiner concluded that the Veteran's "subtle dyspnea on exertion" is attributable to his lung rather than his cardiac disease.  The examiner also determined that the Veteran's fatigue and joint pain are not due to his heart disability, or his history of rheumatic fever.  The examiner stated that these symptoms are due to the Veteran's "hypertension related diastolic heart dysfunction and/or lung disease" and his "generalized inflammatory rheumatologic disease."  However, the examiner provided no rationale for these medical opinions.  There is no medical evidence in the claims file to support these assertions.  Thus, the Board finds that there is no reason to believe that these symptoms are not due to the Veteran's heart disability.  

Therefore, the Veteran's service-connected heart disability has presented a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected mitral regurgitation with murmur warrants a higher rating of 30 percent for the entire appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7000.

However, the evidence of record does not show that the Veteran's heart disability has been manifested by more than one episode of congestive heart failure to warrant a higher 60 percent disability rating.  At the November 2005 VA examination, the Veteran stated that he had never experienced heart failure.  In a January 2006 VA medical opinion addendum, the VA examiner determined that the Veteran's heart disability was not manifested by any heart failure.  At the January 2011 VA examination, the Veteran reported that his heart disease has not required treatment or hospitalization.  The VA examiner determined that the Veteran did not have a history of congestive heart failure.  Id.

Additionally, the Veteran's heart disability has not presented left ventricular dysfunction with an ejection fraction of 30 to 50 percent, to warrant a higher 60 percent disability rating.  At the November 2005 VA examination, the examiner reported that the Echo showed that the left ventricular volumes were normal to mildly increased with a normal ejection fraction of 61 percent.  At the January 2011 VA examination, the examiner noted that the May 2010 Echo documented mild left ventricular hypertrophy and moderate diastolic dysfunction, but the percents of ejection fraction were not reported.  

Finally, the claims file does not contain evidence showing that the Veteran's heart disability has been manifested by an active infection with valvular heart damage and for three months following cessation of therapy for active infection, to warrant a 100 percent disability rating.  At the November 2005 VA examination, the Veteran stated that he had never experienced heart failure.  In a January 2006 VA medical opinion addendum, the VA examiner determined that the Veteran's heart disability was not manifested by any heart failure.  At the January 2011 VA examination, the Veteran reported that his heart disease has not required treatment or hospitalization.  The VA examiner determined that the Veteran did not have a history of congestive heart failure.  Id.

The Board is cognizant of, and has carefully considered, the Veteran's subjective reports, the lay statements submitted by the Veteran's family members, and the Internet articles submitted by the Veteran in support of his claim.  However, none of the criteria required for a disability rating higher than 30 percent were diagnosed or noted.  The treatment notes of record similarly do not provide medical support for a higher rating. 

In sum, the weight of the credible evidence demonstrates that the Veteran's heart disability warrants a rating no higher than 30 percent.  While the requirements of Fenderson have been considered, the evidence of record shows that the Veteran's heart disability has remained constant throughout the entire appeal period.  12 Vet. App. at 119.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2003 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The September 2010 Supplemental Statement of the Case (SSOC) also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The information contained in the September 2010 SSOC was not provided before the initial RO adjudication of his claim.  However, after he was provided the information he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated in the January 2012 SSOC.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notice letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal hearing.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for the Veteran's mitral regurgitation with murmur is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


